
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20



LABRANCHE & CO INC.
SENIOR EXECUTIVE BONUS PLAN


        1.    Purpose.    The purpose of the LaBranche & Co Inc. Senior
Executive Bonus Plan (the "Plan") is to attract, motivate and retain certain
"Executive Officers" (as defined in Rule 3b-7 promulgated under the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) of LaBranche & Co Inc.
(the "Company") and its subsidiaries and affiliates (collectively with the
Company, the "Firm") in order to promote the Firm's long-term growth and
profitability. It is intended that all bonuses payable under the Plan be
considered "performance-based compensation" within the meaning of
Section 162(m)(4)(C) of the Internal Revenue Code of 1986, as amended (the
"Code"), and the Treasury Regulations issued thereunder, and the Plan shall be
interpreted and construed accordingly.

        2.    Administration.    

        (a)    Committee.    Subject to Section 2(c) hereof, the Plan shall be
administered by a committee (the "Committee") appointed by the Board of
Directors of the Company (the "Board"), whose members shall serve at the
pleasure of the Board. The Committee at all times shall be composed of at least
two directors of the Company, each of whom is an "outside director" within the
meaning of Section 162(m) of the Code and Treasury Regulation
Section 1.162-27(e)(3) and a "non-employee director" within the meaning of
Rule 16b-3 promulgated under the Exchange Act. If for any reason any member of
the Committee does not qualify as an "outside director" or as a "non-employee
director," such non-compliance shall not affect the validity of any awards,
determinations, certifications or interpretations made by, or any other actions
of, the Committee hereunder. Unless otherwise determined by the Board, the
Committee shall be the Compensation Committee of the Board.

        (b)    Authority of Committee.    Subject to the limitations of the
Plan, the Committee, acting in its sole and absolute discretion, shall have full
power and authority to designate those Executive Officers of the Firm, in
addition to the Chief Executive Officer of the Company, who shall participate in
the Plan (the "Participants") for each "Fiscal Period" (as defined in Section 3
hereof), exercise all the other powers granted to it under the Plan, construe,
interpret and apply the provisions of the Plan, prescribe, amend and rescind
rules and regulations relating to the Plan, including rules governing its own
operation, make all determinations necessary or advisable in administering the
Plan (including, without limitation, calculating the amount of the bonus payable
to each Participant), correct any defect, supply any omission and reconcile any
inconsistency in the Plan, and make any and all determinations and
interpretations and take such other actions as may be necessary or desirable in
order to carry out the provisions, intent and purposes of the Plan. The
determination of the Committee on all matters relating to the Plan shall be
final, binding and conclusive.

        (c)    Allocation and Delegation of Authority.    The Committee may
allocate among its members and may delegate some or all of its authority or
administrative responsibility to such individual or individuals who are not
members of the Committee or Participants as it shall deem necessary or
appropriate, provided, however, that the Committee may not allocate or delegate
any of its authority or administrative responsibility hereunder (and no such
attempted delegation shall be effective) if such allocation or delegation would
cause any bonus payable under the Plan not to be considered "performance-based
compensation" within the meaning of Section 162(m)(4)(C) of the Code and the
Treasury Regulations issued thereunder, and any such attempted delegation shall
be null and void ab initio.

        (d)    Indemnification.    The Company shall indemnify and hold harmless
each member of the Committee and any person to whom any duty or power relating
to the administration or interpretation of the Plan is properly delegated from
and against any loss, cost, liability (including any sum paid in settlement of a
claim with the approval of the Board), damage and expense

--------------------------------------------------------------------------------




(including reasonable legal and other expenses incident thereto) arising out of
or incurred in connection with the Plan, unless and except to the extent
attributable to such person's fraud or willful misconduct.

        3.    Fiscal Periods.    The Plan shall operate for successive fiscal
year periods (each, a "Fiscal Period"). The first Fiscal Period shall commence
on January 1, 2003 and shall terminate on December 31, 2003. The duration of
each Fiscal Period commencing thereafter shall be one full fiscal year,
provided, however, that to the extent consistent with Treasury Regulation
Section 1.162-27(e)(2), in the case of an individual who becomes an Executive
Officer of the Firm after the Establishment Date (as defined in Section 4
hereof) for the then-current Fiscal Period and is designated as a Participant (a
"New Participant") in accordance with Section 4 hereof, the Committee may, in
its discretion, establish a special Fiscal Period applicable solely to such New
Participant commencing as of the date on which such Executive Officer becomes a
New Participant and ending on the following December 31.

        4.    Participation.    No later than the 90th day after the beginning
of a Fiscal Period (or, in the case of a New Participant, by such other date as
may be required or permitted under Treasury Regulation Section 1.162-27(e)(2))
(the "Establishment Date"), the Committee shall designate the Participants for
such Fiscal Period. The names of the Participants shall be set forth in the
written record of the proceedings in which such designation occurs which, in the
case of the first Fiscal Period and, unless otherwise determined by the
Committee, each subsequent Fiscal Period, shall be the Executive Officers listed
on Schedule A hereto. No Participant for any particular Fiscal Period shall be
eligible to receive any amount under the LaBranche & Co Inc. Annual Incentive
Plan (the "Annual Incentive Plan") for any portion of the same Fiscal Period.
The Committee shall have the authority to (1) to remove Participants from the
Plan for a Fiscal Period at any time during the Fiscal Period, and (2) add
Participants to the Plan for a Fiscal Period prior to the Establishment Date for
such Fiscal Period.

        5.    Bonus Amounts.    

        (a)    Establishment.    Each Participant shall be paid a bonus amount
for each Fiscal Period equal to 5% of the Company's "Pre-Tax Income" (as defined
below) during such Fiscal Period, provided, however, that in no event shall the
aggregate amount paid under the Plan and the Annual Incentive Plan with respect
to any fiscal year of the Company exceed 30% of the Company's Pre-Tax Income for
such fiscal year. Notwithstanding anything to the contrary in the Plan, the
Committee may, in its sole discretion, reduce or eliminate the bonus amount
otherwise payable to any Participant for a particular Fiscal Period at any time
prior to the payment of bonuses to Participants for such Fiscal Period pursuant
to Section 6 hereof. "Pre-Tax Income" shall mean the Company's "income before
provision for income taxes" as reported on the Company's consolidated financial
statements for the relevant Fiscal Period, further reduced by the amount of
compensation expense charged to the Company for such Fiscal Period attributable
to the Company's award to its employees of restricted stock units with respect
to shares of its common stock, par value $.01 (the "Common Stock"), in
connection with the initial offering of shares of Common Stock to the public in
August, 1999.

        (b)    Termination of Employment.    If a Participant's employment with
the Firm terminates for any reason before the end of a Fiscal Period, the
Committee shall have the discretion to determine whether such Participant's
bonus for such Fiscal Period shall be forfeited, such Participant's bonus for
such Fiscal Period shall be reduced on a pro-rata basis to reflect the portion
of such Fiscal Period during which the Participant was employed by the Firm, or
to make such other arrangements as the Committee deems appropriate in connection
with the termination of such Participant's employment.

        (c)    Certification of Performance Goals and Determination of Bonus
Amounts.    Following the completion of each Fiscal Period, but prior to the
payment of bonuses with respect to such Fiscal

2

--------------------------------------------------------------------------------




Period pursuant to Section 6 hereof, the Committee shall certify the attainment
of the performance goals hereunder and determine the amount of each
Participant's bonus (if any) for such Fiscal Period and the method and timing of
its payment, which certification and determinations shall be set forth in the
written record of the proceedings in which such determinations occur. No
Participant shall have any rights to payment of any bonus under the Plan for any
Fiscal Period unless and until the Committee certifies the attainment of the
performance goals hereunder and determines such Participant's bonus (if any) for
such Fiscal Period.

        6.    Payment of Bonus Amount; Deferral.    Each Participant's bonus
shall be payable by such Participant's Participating Employer (as defined in
Section 8(j) hereof), or in the case of a Participant employed by more than one
Participating Employer, by each such employer as determined by the Committee.
Bonuses hereunder shall be payable, in the discretion of the Committee, in cash
and/or equity-based awards (including unrestricted shares of Common Stock,
restricted shares of Common Stock, options to purchase shares of Common Stock,
restricted stock units or any other equity-based award permitted under the
LaBranche & Co Inc. Equity Incentive Plan or any successor or future plan or any
combination thereof). The cash portion of the bonus shall be paid at such time
as bonuses are generally paid by the Participating Employer(s) for the relevant
Fiscal Period. Any equity-based awards shall be subject to such terms and
conditions (including vesting requirements) as the Committee and the
administrative committee of the plan under which such equity-based award is
granted may determine. Subject to such terms and conditions as may be imposed by
the Committee, each Participant may be permitted or required to defer receipt of
part or all of any bonus otherwise payable to him or her under the Plan.

        7.    Amendment; Termination.    The Board reserves the right at any
time and from time to time to modify, alter, amend, suspend, discontinue or
terminate the Plan in any respect whatsoever, provided that no such action may
reduce the amount of any bonus previously determined by the Committee pursuant
to Section 5(c) hereof (including any bonus (and any earnings thereon) deferred
pursuant to Section 6 hereof) that is then owed by the Firm to a Participant
without such Participant' s consent, and no modification, amendment or
alteration that would require stockholder approval in order for bonuses paid
pursuant to the Plan to constitute "performance-based compensation" within the
meaning of Section 162(m)(4)(C) of the Code shall be effective without the
approval of the stockholders of the Company as required by Section 162(m) of the
Code and the Treasury Regulations issued thereunder, unless the Board determines
that the qualification of such bonuses as "performance-based compensation"
within the meaning of Section 162(m)(4)(C) of the Code is no longer necessary or
desirable.

        8.    General Provisions.    

        (a)    Nonassignability.    No rights of any Participant (or of any
beneficiary pursuant to this Section 8(a)) under the Plan may be sold,
exchanged, transferred, assigned, hypothecated or otherwise disposed of
(including through the use of any cash-settled instrument), either voluntarily
or involuntarily. Any sale, exchange, transfer, assignment, hypothecation or
other disposition in violation of the provisions of this Section 8(a) shall be
null and void ab initio. In the event of a Participant's death, any previously
earned and unpaid bonus shall be paid to such Participant's estate.

        (b)    Plan Creates No Employment Rights.    Nothing in the Plan shall
confer upon any Participant the right to continue in the employ or other service
of the Firm or affect the right of the Firm to terminate such employment or
other service at any time.

        (c)    Waiver of Rights.    Each Participant recognizes and agrees that
prior to being selected by the Committee to participate in the Plan, such
Participant has no rights hereunder. Accordingly, in consideration of the
designation of a Participant to participate in the Plan, each Participant
expressly waives any right to contest the amount of any bonus payable hereunder,
the terms of the

3

--------------------------------------------------------------------------------




Plan or any determination, action or omission hereunder by the Committee, the
Company or the Board.

        (d)    Unfunded Plan.    The Plan shall be unfunded. The Firm shall not
be required to establish any special segregation of assets to assure payment of
bonuses hereunder.

        (e)    Arbitration.    Any dispute, controversy or claim between the
Firm and any Participant arising out of or relating to or concerning the
provisions of the Plan shall be finally settled by arbitration in New York City
before, and in accordance with the rules then obtaining of, the New York Stock
Exchange, Inc. ("NYSE") or, if the NYSE declines to arbitrate the matter, the
American Arbitration Association (the "AAA") in accordance with the commercial
arbitration rules of the AAA. Prior to arbitration, all claims asserted by any
Participant must first be submitted to the Committee in accordance with claims
procedures established by the Committee in its sole discretion.

        (f)    Governing Law.    All rights and obligations under the Plan shall
be governed by, and construed in accordance with, the laws of the State of New
York, without regard to principles of conflict of laws.

        (g)    Tax Withholding.    In connection with any payments to a
Participant or other event under the Plan that gives rise to a federal, state,
local or other tax withholding obligation (including, without limitation, FICA
tax), the Firm may deduct or withhold (or cause to be deducted or withheld) from
any payment or distribution to such Participant, whether or not pursuant to the
Plan, or the Committee shall be entitled to require that such Participant remit
cash (through payroll deduction or otherwise), in each case in an amount
sufficient in the opinion of the Firm to satisfy such withholding obligation.

        (h)    Right of Offset.    The Firm shall have the right to offset
against the obligation to pay a bonus to any Participant, any outstanding
amounts such Participant then owes to the Firm.

        (i)    No Third Party Beneficiaries.    The Plan shall not confer on any
person other than the Firm and the Participants any rights or remedies
hereunder.

        (j)    Participating Employers.    Each subsidiary or affiliate of the
Company that is the principal employer of a Participant shall be deemed to have
adopted the Plan (a "Participating Employer"). Except for purposes of
determining the amount of each Participant's bonus, the Plan shall be treated as
a separate plan maintained by each Participating Employer and the obligation to
pay a bonus to each Participant shall be the sole liability of the Participating
Employer(s) by which the Participant is employed, and neither the Company nor
any other Participating Employer shall have any liability with respect to such
amounts.

        (k)    Successors and Assigns.    The terms of the Plan shall be binding
upon and inure to the benefit of each Participant, the Firm and the Firm's
successors or assigns.

        (l)    Plan subject to Stockholder Approval.    The Plan is adopted
subject to the approval of the stockholders of the Company at the Company's 2003
Annual Meeting in accordance with Section 162(m)(4)(C) of the Code and Treasury
Regulation Section 1.162-27(e)(4), and no bonus shall be payable hereunder
absent such stockholder approval.

4

--------------------------------------------------------------------------------


Schedule A


        The Compensation Committee has determined that the following Executive
Officers of the Company shall be participants in the Senior Executive Bonus Plan
for the Fiscal Period commencing January 1, 2003 and, unless and until otherwise
determined by the Compensation Committee, each Fiscal Period commencing
thereafter:

1.George M.L. LaBranche, IV

2.Alfred O. Hayward, Jr.

3.Harvey S. Traison

4.William J. Burke, III

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.20



LABRANCHE & CO INC. SENIOR EXECUTIVE BONUS PLAN
Schedule A
